                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA

IN RE:                                           §
                                                 §           CASE NO. 20-11714
PATRICK REILY MURPHY, JR.,                       §
                                                 §
and                                              §
                                                 §
MITSY JAMES MURPHY                               §
                                                 §           CHAPTER 7
               DEBTORS.                          §


PROVIDENCE BANK,                                  §          ADVERSARY PROCEEDING
                                                  §
               PLAINTIFF,                         §          CASE NO. _________________
                                                  §
vs.                                               §
                                                  §
PATRICK REILY MURPHY, JR.,                        §
                                                  §
               DEFENDANT.                         §


      COMPLAINT TO DETERMINE NONDISCHARGEABILITY OF INDEBTEDNESS
              PURSUANT TO 11 U.S.C. §523 BY PROVIDENCE BANK

        COMES NOW Providence Bank (hereinafter “Providence”), an unsecured creditor, by and

through its counsel of record, and files this Complaint pursuant to 11 U.S.C. §§523(a)(2) and

523(a)(6) and Fed. R. Bankr. P. 4007 against Debtor Patrick Reilly Murphy, Jr. (hereinafter,

“Debtor”) to obtain a determination that the indebtedness owed by Debtor to Providence is non-

dischargeable and grant a judgment to Providence for such amount as further set forth in this

Complaint.

                                        JURISDICTION

        1.     On July 1, 2020, Debtor filed a voluntary petition for relief under Chapter 7 of Title

11 of the United States Code, 11 U.S.C., §101, et seq.




  Case 20-01054       Doc 1     Filed 12/23/20 Entered 12/23/20 17:39:49             Desc Main
                                  Document     Page 1 of 11
                                                                       U.S. BANKRUPTCY COURT
                                                                SOUTHERN DISTRICT OF ALABAMA
                                                                                        PAGE 2


        2.       This Court has jurisdiction over this core proceeding pursuant to Title 28 U.S.C.

§157(b)(2)(i) and 11 U.S.C. §523(a).

        3.       Providence is a Missouri banking corporation and creditor of Debtor.

        4.       Debtor is an individual residing in Fairhope, Alabama and is the sole shareholder,

principal, owner, director, and President of RTR Holdings, Inc. (“RTR Holdings”).

        5.       RTR Holdings is the sole member of Point Clear Insurance Partners, L.L.C.

(“PCIP”) and Point Clear Insurance Services, L.L.C. (“PCIS”).

        6.       RTR Holdings, PCIP, and PCIS constitute insiders of Debtor, as defined under 11

U.S.C. § 101(31).

                                              BACKGROUND

         7.      On March 14, 2019, Debtor, as sole owner and the President of RTR Holdings,

applied on behalf of RTR Holdings, PCIP, and PCIS for a loan from Providence to refinance

existing debt incurred by Debtor and for additional funds.1

        8.       In addition to the Credit Application, Debtor also submitted to Providence a

Personal Financial Statement,2 the 2018 Annual Income and Expense Statement of RTR

Holdings,3 and various insurance policy and commission reports for PCIP and PCIS 4, which




1
  A true and correct copy of the Business Credit Application (“Credit Application”) submitted by Debtor on behalf
of RTR Holdings to Providence is attached hereto and incorporated herein as Exhibit “A.”
2
  A true and correct copy of Debtor’s Personal Financial Statement is attached hereto and incorporated herein as
Exhibit “B.”
3
  A true and correct copy of RTR Holdings’ 2018 Annualized Income and Expenses Statement is attached hereto
and incorporated herein as Exhibit “C.”
4
  A true and correct copy of the insurance policy and commission reports of PCIP and PCIS are attached hereto and
incorporated herein as collective Exhibit “D.”



    Case 20-01054         Doc 1      Filed 12/23/20 Entered 12/23/20 17:39:49                    Desc Main
                                       Document     Page 2 of 11
                                                                        U.S. BANKRUPTCY COURT
                                                                 SOUTHERN DISTRICT OF ALABAMA
                                                                                         PAGE 3


reflected total annualized insurance sales commissions to PCIP and PCIS, and in turn to RTR

Holdings, of more than $1,7000,0000.

        9.       Based upon this Credit Application, Debtor’s personal financial statement, RTR

Holdings’ 2018 Annual Income and Expense Statement, and the various insurance policy and

commission reports for PCIP and PCIS, and upon reasonable reliance on the information contained

therein, Providence extended a loan to RTR Holdings, PCIP, and PCIS (“Borrower”) in the

principal sum of $1,848,650.00 on May 8, 2019 (“Providence Loan”)5.

        10.       On May 8, 2019, as a requirement of the Providence Loan, Debtor, on behalf of

insiders RTR Holdings, PCIP, and PCIS, executed and delivered a Business Loan Agreement.6

        11.      As set forth in the Business Loan Agreement, Debtor represented that “[e]ach of

Borrower’s financial statements supplied to Lender fully and completely disclosed Borrower’s

financial condition as of the date of the statement, and there has been no material adverse change

in Borrower’s financial condition subsequent to the date of the most recent financial statement

supplied to Lender.”

        12.      As further inducement to for the Providence Loan, Borrower granted Providence a

security interest in “all amounts payable to Borrower with respect to any commissions, including

Insurance Commissions (as defined in the Loan Agreement) due on or after the date hereof.”7




5
  A true and correct copy of the Promissory Note is attached hereto and incorporated herein as Exhibit “E.”
6
  A true and correct copy of the Business Loan Agreement is attached hereto and incorporated herein as Exhibit “F.”
7
  A true and correct copy of the Commercial Security Agreement is attached hereto and incorporated herein as
Exhibit “G.”



    Case 20-01054         Doc 1      Filed 12/23/20 Entered 12/23/20 17:39:49                     Desc Main
                                       Document     Page 3 of 11
                                                                       U.S. BANKRUPTCY COURT
                                                                SOUTHERN DISTRICT OF ALABAMA
                                                                                        PAGE 4


        13.      The Additional Provisions to the Business Loan Agreement, made a part of the

Business Loan Agreement, defined “Insurance Commissions” as “all commissions (including

without limitation the Primary Commissions) and other amounts paid or payable to Borrower with

respect to any Insurance Policies payable to Borrower from any insurance company.”

        14.      As further inducement to Providence to extend the Providence Loan to Borrower,

Debtor personally guaranteed the payment and performance of the Providence Loan.8

        15.      As of the petition date, the indebtedness owed to Providence by RTR Holdings,

PCIP, PCIS and Debtor was equal to the sum of $1,913,183.45 plus reasonable attorney’s fees and

costs due to the occurrence of one or more events of default.

                          DEBTOR’S FALSE WRITTEN STATEMENTS

        16.      Section 523(a)(2)B) precludes from discharge any debt “for money, property,

services, or an extension, renewal, or refinancing of credit to the extent obtained by…use of a

statement in writing (i) that is materially false; (ii) respecting the debtor’s or an insider’s financial

condition; (iii) in which the creditor to whom the debtor is liable for such money, property,

services, or credit reasonably relied; and (iv) that the debtor caused to be made or published with

intent to deceive.

        17.      In the Credit Application, Debtor falsely represented the annual revenue of RTR

Holdings for 2018 to be $1,700,000. To support this false representation and deceive Providence,

Debtor provided insurance policy and commission reports of PCIP and PCIS falsely reflecting



8
 A true and correct copy of Debtor’s Commercial Guaranty is attached hereto and incorporated herein as Exhibit
“H.”



    Case 20-01054         Doc 1      Filed 12/23/20 Entered 12/23/20 17:39:49                   Desc Main
                                       Document     Page 4 of 11
                                                            U.S. BANKRUPTCY COURT
                                                     SOUTHERN DISTRICT OF ALABAMA
                                                                             PAGE 5


total annualized commissions to PCIP and PCIS for 2018 as $1,701,027.61. Following the filing

of this Chapter 7 bankruptcy case, Providence discovered that the PCIS was no longer the agent

of record and not due commissions at the time Debtor submitted the Credit Application and

provided insurance policy and commission reports of PCIP on the following policies:

               Customer Name         Effective Date of       Commission Falsely
                                    Change of Agent of       Reported by Debtor
                                         Record or
                                        Cancellation
            Bryan Contractors, 11/26/2018                   $41,633
            LLC & and Bryan
            Trucking, LLC
            Esfeller Construction 5/1/2018                  $68,492
            Co., Inc.
            FC Holdings, LLC       1/22/2018                $300
            Flexicrew Staffing, 2/1/2018                    $22,751
            Inc. ad Flexicrew
            Technical, LLC
            H.G. Harders & Son, 8/30/2018                   $18,208
            Inc.
            LSB       Contracting, 2/1/2018                 $24,507
            LLC
            New Industries, LLC 5/1/2018                    $41,273
            Oil         Recovery 5/1/2018                   $45,133
            Company, Inc. of
            Alabama
            P&H       Construction 2/1/2018                 $42,246
            Corporation
            TES Contracting Co., 2/1/2018                   $15,429
            Inc.
            TESCO       Technical 2/1/2018                  $1,492
            Services
            TeSeCon, Inc.          5/1/2018                 $13,930
            Tex          Edwards 5/1/2018                   $7.649
            Company, Inc.
            Henry          Marine 9/9/ 2018                 $25,775.31
            Services, LLC




  Case 20-01054       Doc 1    Filed 12/23/20 Entered 12/23/20 17:39:49         Desc Main
                                 Document     Page 5 of 11
                                                                 U.S. BANKRUPTCY COURT
                                                          SOUTHERN DISTRICT OF ALABAMA
                                                                                  PAGE 6


                 Tom’s Marine and 12/12/2018          $30,664.05
                 Salvage, LLC
                                  Total   of  falsely $401,938.36
                                  reported annualized
                                  commissions


        18.       In the commission reports provided to Providence by Debtor, Debtor represented

$587,236 in total premiums and $88,085.40 in total commissions for insurance policies issued to

PCIS’s client by Travelers Insurance; however, following the filing of this Chapter 7 bankruptcy

case, Providence discovered premiums for insurance policies issued to PCIS’s client by Travelers

Insurance totaled only $44,934.00 with commissions paid by Travelers Insurance in 2018 totaling

$5,758.80.

        19.       Thus, total annualized commissions of PCIP and PCIS in 2018 were not

$1,701,027.61, as Debtor represented, but were, in fact, no more than $1,216,762.65.

        20.       These false statements of revenue and annualized commissions are in direct conflict

with Debtor’s warranties in the Additional Provisions to Business Loan Agreement, which

provides, “The commission information provided to Lender with respect to the Insurance Policies

is true, accurate, and complete and neither the Insurance Policies nor Borrower’s interest in the

Insurance Commissions has been sold, transferred, disposed or, assigned or otherwise encumbered

to any other party or parties,” and “All information regarding the Annualized Commissions and

other financial data which have been…furnished to Lender by Borrower are…true and correct in

all respects.”




   Case 20-01054         Doc 1     Filed 12/23/20 Entered 12/23/20 17:39:49           Desc Main
                                     Document     Page 6 of 11
                                                               U.S. BANKRUPTCY COURT
                                                        SOUTHERN DISTRICT OF ALABAMA
                                                                                PAGE 7


       21.     Debtor also falsely represented in the Additional Provisions to the Business Loan

Agreement that “Borrower has not received any oral or written notice of default, breach,

cancellation or lapse with respect to any material Insurance Policy…, and, to Borrower’s

knowledge, no circumstances exist which, with the giving of notice, lapse of time or happening of

any other event or condition, would become or cause a default or event of default, breach,

cancellation or lapse with respect to such material Insurance Policy…”

       22.     Debtor also falsely represented his and PCIS’s debt obligations. Debtor and PCIS

became indebted to Inland & Coastal Premium Finance Company, LLC in the principal amount of

$100,000 on September 24, 2018; however, Debtor failed to disclose this obligation in either his

Personal Financial Statement or the Credit Application.

       23.     Debtor also falsely represented in the Business Loan Agreement that “[n]o

litigation, claim, investigation, administrative proceeding or similar action….against Borrower is

pending or threatened…” and in the Additional Provisions to Business Loan Agreement that

“Borrower and, to Borrower’s knowledge, each Insurance Company or any other applicable party,

is not in default in the performance, observance or fulfillment of any of the obligations, covenants

or conditions contained in any material contract or agreement to which Borrower is a party.” At

the time of Debtor’s execution of the Business Loan Agreement on behalf of insiders RTR

Holdings, PCIP, and PCIS, Inland & Coastal Premium Finance Company, LLC had called its loan

to Debtor and PCIS due and had begun attempts to collect the indebtedness owed.

       24.     Debtor also falsely represented in the Business Loan Agreement that there were no

unfunded liabilities for employee benefit plans of RTR Holdings, PCIP, and PCIS; however, at the




  Case 20-01054        Doc 1    Filed 12/23/20 Entered 12/23/20 17:39:49             Desc Main
                                  Document     Page 7 of 11
                                                                U.S. BANKRUPTCY COURT
                                                         SOUTHERN DISTRICT OF ALABAMA
                                                                                 PAGE 8


time Debtor executed the Business Loan Agreement, the promised 401(k) contribution for

producer Joshua Russell had not been fully funded. Debtor also did not disclose that producer

Joshua Russell was owed outstanding producer commissions.

                     DEBTOR’S WILLFUL AND MALICIOUS INJURY
                          TO PROVIDENCE’S COLLATERAL

        25.     Upon information and belief, PCIS and PCIP were paid by their clients in 2018 and

2019 amounts totaling as much as $1,200,000.00 for insurance premiums that Debtor failed to

remit to the appropriate insurance carriers.

        26.     Instead of remitting on behalf of their client the premium payments to the

appropriate insurance carriers and depositing the resulting commissions in the Commission

Deposit Account securing the Providence Loan, as required under the Business Loan agreement,

Debtor converted, absconded or otherwise used those funds for his personal benefit.

        27.     Debtor has been indicted by the Baldwin County District Attorney because of this

scheme to “knowingly and with intent to defraud, commit the embezzlement, abstraction, theft, or

conversion of….premiums” between February 1, 2019 and August 31, 2019.

                            COUNT ONE - 11 U.S. C. §523(a)(2)(B)

        28.     Providence restates all material allegations contained in paragraphs 1-27 as if fully

set forth herein.

        29.     On March 14, 2019, Debtor, on behalf of insiders RTR Holdings, PCIS and PCIP,

applied for and was subsequently extended credit by Providence.

        30.     Debtor personally guaranteed the indebtedness owed by Borrower to Providence.




   Case 20-01054       Doc 1     Filed 12/23/20 Entered 12/23/20 17:39:49            Desc Main
                                   Document     Page 8 of 11
                                                               U.S. BANKRUPTCY COURT
                                                        SOUTHERN DISTRICT OF ALABAMA
                                                                                PAGE 9


       31.     To induce Providence to extend credit to Borrower, Debtor submitted to Providence

a Credit Application, Personal Financial Statement, the 2018 Annual Income and Expense

Statement of RTR Holdings, and various insurance policy and commission reports for PCIP and

PCIS which falsely reported revenue, annualized commissions, and debt schedules, as set forth in

Paragraphs 17-19 and 22 above.

       32.     At closing of the Providence Loan, Debtor made additional written false

representations regarding his and his insiders’ financial condition in the Business Loan Agreement,

as set forth in Paragraphs 20-21, 23-24 above.

       33.     Providence reasonably relied on the truth and accuracy of the above written

statements regarding the financial condition and annualized commissions of RTR Holdings, PCIS,

and PCIP, in underwriting and extending the Providence Loan, and such reliance was

acknowledged by Debtor in Paragraph 2(f) of the Additional Provisions to the Business Loan

Agreement, which states, “Borrower acknowledges that Lender is relying, and is entitled to rely,

upon each of the representations, warranties and covenants of Borrower made or given in this

Agreement in determining to enter into this Agreement, to provide the Loan and all Advances….”

       34.     Debtor made these representations in Paragraphs 17-24 above with the knowledge

that they were false and with the intent to deceive Providence and induce Providence to extend

credit to Debtor, RTR Holdings, PCIP, and PCIS.

       WHEREFORE, Providence demands this Honorable Court enter an Order granting

Providence a non-dischargeable judgment against Debtor pursuant to 11 U.S.C. § 523(2)(2)(B) in




  Case 20-01054        Doc 1    Filed 12/23/20 Entered 12/23/20 17:39:49            Desc Main
                                  Document     Page 9 of 11
                                                                U.S. BANKRUPTCY COURT
                                                         SOUTHERN DISTRICT OF ALABAMA
                                                                                PAGE 10


the amount of $1,913,183.45, plus reasonable attorney’s fees and costs and grant to Providence

such other and further relief to which it may be entitled.

                              COUNT TWO - 11 U.S. C. §523(a)(6)

        35.     Providence restates all material allegations contained in paragraphs 1-34 as if fully

set forth herein.

        36.     The obligations of RTR Holdings, PCIS, PCIP, and Debtor to Providence was

secured by “all amounts payable to Borrower with respect to any commissions, including

Insurance Commissions (as defined in the Loan Agreement) due on or after the date hereof.”

        37.     Throughout 2018 and 2019, Debtor converted for his own use and in violation of

the Providence Security Agreement approximately $1,200,000.00 of PCIP’s and PCIS’s clients’

insurance premiums and the resulting commissions due PCIP and PCIS which were pledged to

and secured the Providence Loan.

        38.     Debtor’s conversion of and misdirection of insurance premiums paid by the clients

of PCIP and PCIS and the resulting commissions subject to the perfected security interest of

Providence securing the Providence Loan constituted a “willful or malicious injury by the Debtor

to another entity or to the property of another entity…”.

        WHEREFORE, Providence demands this Honorable Court enter an Order granting

Providence a non-dischargeable judgment against Debtor pursuant to 11 U.S.C. § 523(a)(6) in the

amount of $1,913,183.45 plus reasonable attorney’s fees and costs and grant to Providence such

other and further relief to which it may be entitled.




   Case 20-01054       Doc 1     Filed 12/23/20 Entered 12/23/20 17:39:49            Desc Main
                                  Document     Page 10 of 11
                                                                     U.S. BANKRUPTCY COURT
                                                              SOUTHERN DISTRICT OF ALABAMA
                                                                                     PAGE 11


                                                           / Robert P. Reynolds
                                                        Robert P. Reynolds (REYNR4202)

                                                           / William E. McCartney
                                                        William E. McCartney (MCARW9875)

                                                        Attorneys for Providence Bank

OF COUNSEL:
REYNOLDS, REYNOLDS & LITTLE, LLC
Post Office Box 2863
Tuscaloosa, Alabama 35403-2863
Telephone: 205-391-0073
Facsimile: 205-391-0911
Email: rreynolds@rrllaw.com
       wmccartney@rrllaw.com
Our File No. 1579.0000




Non-Dischargeability Complaint.1579.0000




   Case 20-01054              Doc 1        Filed 12/23/20 Entered 12/23/20 17:39:49     Desc Main
                                            Document     Page 11 of 11
